                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JAMES R. ARAGON,

              Plaintiff,

v.                                                            CV No. 18-1101 JAP/CG

STATE FARM FIRE AND
CASUALTY COMPANY,

              Defendant.

                ORDER VACATING TELEPHONIC MOTION HEARING

       THIS MATTER is before the Court upon review of the record. Since Defendant’s

Motion to Bifurcate and Stay Discovery and Proceedings as to Plaintiff’s Extra-

Contractual Claims, (Doc. 23), has been ruled on, the Court shall vacate the motion

hearing scheduled for April 30, 2019. The Court will set a status conference after the

parties file their proposed pretrial deadlines.

       IT IS THEREFORE ORDERED that the motion hearing scheduled for Tuesday,

April 30, 2019, at 2:00 p.m. is hereby VACATED.




                                    _________________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
